             Case 1:20-cv-05405-JGK Document 14 Filed 11/13/20 Page 1 of 1
                  Case 1:20-cv-05405-JGK Document 13 Filed 11/12/20 Page 1 of 1




                                            CILENTI              &       COOPER, PLLC
                                                             ATTORNEYS AT LAW
                                                                   10 Grand Central
                                                             155 East 44'h Street - 6'h Floor
                                                              New York, New York 10017


                  .                                     1:    Telephone (212) 209-3933
                                                               Facsimile (212) 209-7102

    i : ~: ; ~ -- ~·   ~·i~S0: =,;j_;_3ai1~ \:
~   ~: ·:- ..:...~-
              .              - - - -·----- ..,_.....-                 November 11 , 2020

                                                                       MOTION TO ADJOURN
                                                                       AND FOR REFERENCE TO MEDIATION

    VIAECF                                                              r 1k 1,(11, I Jo
    Chambers of Honorable John G. Koeltl                            i-1~               ~v:        {J:,p~
                                                                            -- -- . ,. . . ~~J-1.z.
                                                                                                  ✓
    United States District Court
    Southern District of New York                                      u·/(Uf,A,t,PJ                      -a;.,
    500 Pearl Street
    NewYork, NewYorkl0007                                  v~      ~ ~ ~
                                                                     /
                                                                                                    O_, ~
                                                                                          <{lftv ~ ~ -

                      ~=:• No.: ri::c!~c;s~1~~; Sarnines v.;•z:: ~ ·I~ /
    Dear Judge Koeltl,                                                      ~/                       ~ 0 ~ ';\ ,__
                                                                                                     ~  b/(~1 tt-- S-lJ. ~ .
            We are counsel to the plaintiff. We write jointly with defendan&,~suant to the court's                    ,/
    Individual Practices, Sec. I (A) and (E), to request reference of this case to the Southern District            Ill/;)_ /.'I
    early mediation program for FLSA cases. We conferred with defense counsel and it is our                                /   C7' D
    experience that this type of case may benefit from the informal exchange of information (payroll
    records, etc.), and early settlement negotiations. We ask the court to consider allowing the parties
    approximately ninety (90) days to complete mediation.

                      There is an initial pretrial conference scheduled on November 16 t h which we ask the
    court to adjourn while the parties attempt settlement, and we ask the court to require the parties
    to file a status report upon completion of mediation. This is the parties' first request for an
    adjournment. No pending deadlines will be affected.

                      We thank you for your consideration of this matter.

                                                                       Respectfully,
                                                                       Isl Peter- H-CIV\,S Cooper-

                                                                       Peter H. Cooper

    cc:               Justin S. Weitzman, Esq. (Via ECF)
